DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Invention I (claims 1-7 and 12-18) in the reply filed on 09/21/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims may be made without serious burden.  This is not found persuasive because the device and method claims of Inventions I and II are classified in different classes and there are divergent subject matters and different field of search.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a memory cell array connected to first word lines and first bit lines”; “first word line bonding pads respectively connected to the first word lines” and “first word line bonding pads respectively connected to the first word lines”; “first bit line bonding pads respectively connected to the first bit lines”; “a peripheral circuit chip”, “the peripheral circuit chip includes a test cell array connected to second word lines and second bit lines”; “second word line bonding pads respectively connected to the first word line bonding pads”; “second bit line bonding pads respectively connected to the first bit line bonding pads”; and “a peripheral circuit connected to the second word line bonding pads and the second word lines, or the second bit line bonding pads and the second bit lines” (as recited in independent claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

	Figures 1-9 are not relating together to show all the elements recited in independent claim 1.  Fig. 9 does not disclose “first word lines”, “first bit lines”, “second word lines”, “second bit lines”, “first word line bonding pads”, “second word line bonding pads”, “first bit line bonding pads”, “second bit line bonding pads”, and together with other elements, as recited in claim 1.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HWANG et al. (U.S 2017/0053923 A1).
As to claim 1, HWANG et al. disclose in Figs. 3A-4 & 6 a memory device, comprising: a memory chip including a memory cell array  (“a first gate structure” GS1 constituting a memory cell array, Fig. 6, para. [0037], [0078], [0094]) connected to first word lines (“gate electrodes” G1a-G2a or WL1-WL8, Figs. 3A, 4, 6, para. [0038], [0052]) and first bit lines (see first bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4, para. [0052]-[0053]) (Figs. 3A-4, 6, para. [0037]-[0038], [0052]-[0053], [0078], [0094]), first word line bonding pads (comprising first “contact (not shown)” in each edge region G1a, G2a of the “first gate structure” GS1, Fig. 6, para. [0038]) respectively connected to the first word lines (“gate electrodes” G1a-G2a or WL1-WL8, Figs. 3A, 4, 6, para. [0038], [0052]) (Fgs. 3A-4, 6, para. [0038], [0052]), and first bit line bonding pads (see the first bonding pads connected to the bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4) respectively connected to the first bit lines (see first bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4, para. [0052]-[0053]) ()Figs. 3A-4, 6, para. [0052]-[0053]); and a peripheral circuit chip (comprising “second gate structure” GS2 formed in the “peripheral region” SRR and “peripheral circuit” PERI2, para. [0041]), wherein the peripheral circuit chip (comprising “second gate structure” GS2 formed in the “peripheral region” SRR and “peripheral circuit” PERI2, para. [0041]) includes a test cell array (“second gate structure” GS2 may be used as a “test element”, para. [0045]) connected to second word lines (“gate electrodes”/”word lines” G3a, G4a, para. [0038]) and second bit lines (see second bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4) (Fig. 6, para. [0038], [0041], [0045]), second word line bonding pads  (comprising second “contact (not shown)” in each edge region G3a, G4a of the “first gate structure” GS1, Fig. 6, para. [0038]) respectively connected to the first word line bonding pads (comprising first “contact (not shown)” in each edge region G1a, G2a of the “first gate structure” GS1, Fig. 6, para. [0038]) (Figs. 3A-4, 6, para. [0038]), second bit line bonding pads (see the second bonding pads connected to the bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4) respectively connected to the first bit line bonding pads (see the first bonding pads connected to the bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4), and a peripheral circuit (“peripheral circuit” PERI2) connected to the second word line bonding pads (comprising second “contact (not shown)” in each edge region G3a, G4a of the “first gate structure” GS1, Fig. 6, para. [0038]) and the second word lines (“gate electrodes”/”word lines” G3a, G4a, para. [0038]), or the second bit line bonding pads (see the second bonding pads connected to the bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4) and the second bit lines (see second bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4) (Figs. 3A-4, 6, para. [0038], [0050], [0052], [0056], [0060], [0113]).    
As to claim 2, as applied to claim 1 above, HWANG et al. disclose in Figs. 3A-4 & 6 all claimed limitations including the limitation wherein the peripheral circuit chip (comprising “second gate structure” GS2 formed in the “peripheral region” SRR and “peripheral circuit” PERI2, para. [0041]) is vertically connected to the memory chip (see a memory chip having “first gate structure “ GS1) via the first and second word line bonding pads {comprising “contact (not shown)” in para. [0038], and conductive pads/patterns/interconnects/metals in “wiring layer” 40, Fig. 6} and the first and second bit line bonding pads (see the first and second bonding pads connected to the bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4) (Figs. 3A-4, 6, para. [0038], [0094]).
As to claim 3, as applied to claim 1 above, HWANG et al. disclose in Figs. 3A-4 & 6 all claimed limitations including the limitation wherein the memory cell array (“a first gate structure” GS1 constituting a memory cell array, Fig. 6, para. [0037], [0078], [0094]) includes a three-dimensional (3D) cell array including a plurality of memory blocks (“BLKb”/“BLKu”/“BLK”, Figs. 3A-3B), and each memory block  (“BLK”, Figs. 3A, & 4) of the plurality of memory blocks (“BLKb”/“BLKu”/“BLK”, Figs. 3A-3B) includes a plurality of vertical NAND strings (i.e., NS11, NS21, NS31…NS33, Figs. 3A-3B) (Figs. 3A-4, & 6, para. [0045], [0052]-[0053], [0060]-[0061], [0065]).
As to claim 4, as applied to claim 1 above, HWANG et al. disclose in Figs. 3A-4 & 6 all claimed limitations including the limitation wherein the test cell array (“second gate structure” GS2 may be used as a “test element”, para. [0045]) includes a two dimensional (2D) cell array including at least one test block, and the at least one test block includes a plurality of planar NAND strings  (i.e., NS11, NS21, NS31…NS33, Figs. 3A-3B) (Figs. 3A-4, & 6, para. [0045], [0052]-[0053], [0060]-[0061], [0065]).
As to claims 5 and 6, as applied to claims 1 and 4 above, HWANG et al. disclose in Figs. 3A-4 & 6 all claimed limitations including the limitation wherein the peripheral circuit chip (comprising “second gate structure” GS2 formed in the “peripheral region” SRR and “peripheral circuit” PERI2, para. [0041]) is configured to perform an electrical die sorting (EDS) process before the peripheral circuit chip (comprising “second gate structure” GS2 formed in the “peripheral region” SRR and “peripheral circuit” PERI2, para. [0041]) is bonded to the memory chip (see a memory chip having “first gate structure “ GS1) (Fig. 6), wherein the EDS process inspects whether or not the test cell array (“second gate structure” GS2 may be used as a “test element”, para. [0045]) and the peripheral circuit  (“peripheral circuit” PERI2) electrically operate (see Figs. 3A-4, and 6, since HWANG et al. disclose the same structures as that of the claimed invention, it’s capable of performing the same function of having “an electrical die sorting (EDS) process before the peripheral circuit chip is bonded to the memory chip”, as claimed); and wherein the test cell array (“second gate structure” GS2 may be used as a “test element”, para. [0045]) further includes at least one information data block storing information data that is set through the EDS process (Figs. 3A-4, 6, para. [0155]-[0160], [0172]).
As to claim 7, as applied to claims 1, and 4-6 above, HWANG et al. disclose in Figs. 3A-4 & 6 all claimed limitations including the limitation wherein the memory chip is configured to perform an information data read (IDR) operation (“read operation”, para. [0157]-[0160]) on the at least one information data block, after the memory chip (see a memory chip having “first gate structure “ GS1) is bonded to the peripheral circuit chip (comprising “second gate structure” GS2 formed in the “peripheral region” SRR and “peripheral circuit” PERI2, para. [0041]) (Figs. 3-4, 6, para. [0038], [0041], [0094], [0114], [0157]-[0160]).
  	As to claim 12, HWANG et al. disclose in Figs. 3A, 4 & 6 a memory device, comprising: a memory chip including a memory cell array (“a first gate structure” GS1 constituting a memory cell array, Fig. 6, para. [0037], [0078], [0094]) and a first bonding pad {“contact (not shown)”, para. [0038]} (Fig. 6, para. [0037], [0078], [0094]),
wherein the memory cell array (“a first gate structure” GS1 constituting a memory cell array, Fig. 6, para. [0078]) includes a plurality of memory blocks (“BLK”, Figs. 3A, & 4) each including a plurality of vertical NAND strings (i.e., NS11, NS21, NS31…NS33, Fig. 3A) (Figs. 3A, 4, para. [0052]-[0053], [0060]-[0061], [0065]); and a peripheral circuit chip (comprising “second gate structure” GS2 formed in the “peripheral region” SRR and “peripheral circuit” PERI2, para. [0041]) including a test cell array (“second gate structure” GS2 may be used as a “test element”, para. [0045]) including at least one test block including a plurality of planar NAND strings (i.e., NS11, NS21, NS31…NS33, Figs. 3A-3B) (Figs. 3A-4, & 6, para. [0045], [0052]-[0053], [0060]-[0061], [0065]), a peripheral circuit (“peripheral circuit” PERI2) connected to the test cell array (Fig. 6, [0094]-[0095]), and a second bonding pad (see conductive pads/patterns/interconnects/metals in “wiring layer” 40, Fig. 6), wherein the peripheral circuit chip (comprising “second gate structure” GS2 formed in the “peripheral region” SRR and “peripheral circuit” PERI2, para. [0041])  is vertically connected to the memory chip (see a memory chip having “first gate structure “ GS1) via the first and second bonding pads {comprising “contact (not shown)” in para. [0038], and conductive pads/patterns/interconnects/metals in “wiring layer” 40, Fig. 6} (Fig. 6, para. [0038], [0094]). 
As to claim 13, as applied to claim 12 above, HWANG et al. disclose in Figs. 3A-4 & 6 all claimed limitations including the limitation wherein the first bonding
pad includes: a plurality of first word line bonding pads (comprising first “contact (not shown)” in each edge region G1a, G2a of the “first gate structure” GS1, Fig. 6, para. [0038]) respectively connected to first word lines (“gate electrodes” G1a-G2a or WL1-WL8, Figs. 3A, 4, 6, para. [0038], [0052]) connected to the memory cell array (Figs. 3A, 4, 6, para. [0038], [0050], [0052]); and a plurality of first bit line bonding pads (see the first bonding pads connected to the bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4) respectively connected to first bit lines (see first bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4, para. [0052]-[0053]) connected to the memory cell array (see Figs. 3A-4 and 6, para. [0050]-[0053]).
As to claim 14, as applied to claim 12 above, HWANG et al. disclose in Figs. 3A-4 & 6 all claimed limitations including the limitation wherein the second bonding pad (see conductive pads/patterns/interconnects/metals in “wiring layer” 40, Fig. 6) includes:
a plurality of second word line bonding pads (comprising second “contact (not shown)” in each edge region G3a, G4a of the “first gate structure” GS1, Fig. 6, para. [0038]) respectively connected to second word lines (“gate electrodes”/”word lines” G3a, G4a, para. [0038]) connected to the test cell array; and a plurality of second bit line bonding pads (see the second bonding pads connected to the bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4) respectively connected to second bit lines (see second bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4) connected to the test cell array (“second gate structure” GS2 may be used as a “test element”, para. [0045]) (see Figs. 3A-4 and 6, para. [0050]-[0053]). 
As to claims 15 and 16, as applied to claim 12 above, HWANG et al. disclose in Figs. 3A-4 & 6 all claimed limitations including the limitation wherein the peripheral circuit chip (comprising “second gate structure” GS2 formed in the “peripheral region” SRR and “peripheral circuit” PERI2, para. [0041]) is configured to perform an electrical die sorting (EDS) process before the peripheral circuit chip (comprising “second gate structure” GS2 formed in the “peripheral region” SRR and “peripheral circuit” PERI2, para. [0041]) is bonded to the memory chip (see a memory chip having “first gate structure “ GS1) (Fig. 6), wherein the EDS process inspects whether or not the test cell array (“second gate structure” GS2 may be used as a “test element”, para. [0045]) and the peripheral circuit  (“peripheral circuit” PERI2) electrically operate {see Figs. 3A-4, and 6, since HWANG et al. disclose the same structures as that of the claimed invention, it’s capable of performing the same function of having “an electrical die sorting (EDS) process before the peripheral circuit chip is bonded to the memory chip”, as claimed}; and wherein the test cell array (“second gate structure” GS2 may be used as a “test element”, para. [0045]) further includes at least one information data block storing information data that is set through the EDS process (Figs. 3A-4, 6, para. [0155]-[0160], [0172]).
As to claim 17, as applied to claim 12 above, HWANG et al. disclose in Figs. 3A-4 & 6 all claimed limitations including the limitation wherein the peripheral circuit (“peripheral circuit” PERI2) includes a row decoder (“row decoder”, para. [0090]) connected to the memory cell array (“a first gate structure” GS1 constituting a memory cell array, Fig. 6, para. [0037], [0078], [0094]) through the first and second bonding pads {comprising “contact (not shown)” in para. [0038], and conductive pads/patterns/interconnects/metals in “wiring layer” 40, Fig. 6} and first word lines (“gate electrodes” G1a-G2a or WL1-WL8, Figs. 3A, 4, 6, para. [0038], [0052]) and connected to the test cell array (“second gate structure” GS2 may be used as a “test element”, para. [0045]) through second word lines (“gate electrodes”/”word lines” G3a, G4a, para. [0038]) (Fig. 6, para. [0090], [0115], [0124]).
As to claim 18, as applied to claim 12 above, HWANG et al. disclose in Figs. 3A-4 & 6 all claimed limitations including the limitation wherein the peripheral circuit includes a page buffer (“page buffer PGBUF”, para. [0099]) connected to the memory cell array (“a first gate structure” GS1 constituting a memory cell array, Fig. 6, para. [0037], [0078], [0094]) through the first and second bonding pads {comprising “contact (not shown)” in para. [0038], and conductive pads/patterns/interconnects/metals in “wiring layer” 40, Fig. 6} and first bit lines (see first bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4, para. [0052]-[0053]) and connected to the test cell array (“second gate structure” GS2 may be used as a “test element”, para. [0045]) through second bit lines (see second bit lines BL1-BL3/BLu0-Blu2/BLb0-BLb2, Figs. 3A-4) (Fig. 6, para. [0099]-[0100]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KIM et al. (U.S 2021/0124679 A1) and PARK et al. (U.S 2021/0066280 A1).

			    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        December 13, 2022